566 F. Supp. 346 (1983)
BETHLEHEM STEEL CORPORATION, Plaintiff,
v.
UNITED STATES of America, et al., Defendants,
and
Highveld Steel and Vanadium Corporation Limited, Intervenors.
Court No. 82-10-01369.
United States Court of International Trade.
May 26, 1983.
*347 Eugene L. Stewart, Terence P. Stewart, Paul W. Jameson, Washington, D.C., for plaintiff.
Francis J. Sailer, David M. Cohen, J. Paul McGrath, Asst. Atty. Gen., Washington, D.C., for defendants.

MEMORANDUM OPINION AND ORDER
WATSON, Judge:
This motion arises in a judicial review on the administrative record under 19 U.S.C. § 1516a, of a final countervailing duty determination made by the International Trade Administration of the Department of Commerce (ITA) in an investigation of certain steel products from South Africa.
Plaintiff Bethlehem Steel Corporation has moved to require the defendant United States to include in the administrative record certain material from contemporaneous investigations of steel products from other countries. Plaintiff asks for the inclusion of briefs, hearing transcripts and all other documents submitted by the interested parties on the subject of cost of capital, the time value of money or the general issue of valuing grants or other infusions of funds into companies covered by the investigations of steel products from Belgium, France, the Federal Republic of Germany, Italy, Luxembourg, the Netherlands, South Africa, the United Kingdom and Brazil.
Although there was some degree of administrative decisionmaking common to all these investigations, the Court is not persuaded that they were so intimately related that the briefs, other documents and hearings devoted specifically to these issues with respect to each country alone, were part of the evidence in this investigation. The record for judicial review should ordinarily not contain material from separate investigations. Melamine Chemicals, Inc. v. United States, 2 CIT 113 (1981). The Court is satisfied that the government's inclusion in this record of all material in which South Africa is a subject either individually or in conjunction with another country, as well as all material in which general policy and methodology on these issues were developed is sufficient for the purposes of judicial review. Public Power Council v. Johnson, 674 F.2d 791, 793 (9th Cir.1982). It is sufficient to convey the administrative decision and its rationale and to permit the Court to decide whether the determination is supported by substantial evidence and whether it is otherwise in accordance with the law.
Accordingly plaintiff's motion to correct diminution of the record is DENIED.